      Case 3:19-cv-02023-SRU Document 15 Filed 03/10/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

MICHAEL J. HABIB AND STEVEN J. WHITE :
     Plaintiffs                      :                  3:19-cv-02023 (SRU)
                                     :
VS.                                  :
                                     :
LEE FARLEY, BRYAN GUTIERREZ          :
MATTHEW BENOIT AND CITY OF           :
WATERBURY                            :                  MARCH 10, 2020
     Defendants                      :

         DEFENDANTS, LEE FARLEY, BRYAN GUTIERREZ, MATTHEW BENOIT
                       AND THE CITY OF WATERBURY’S
               MOTION TO DISMISS THE PLAINTIFFS’ COMPLAINT

       The Defendants, Lee Farley, Bryan Gutierrez and the City of Waterbury hereby move,

pursuant to F.R.C.P. 12(b)6 for the dismissal of the following Counts of the Plaintiffs’

Complaint (Doc. No 2) for failure to state claims upon which relief can be granted:

       1) As to the First Count as to any claims against the Defendants, Farley, Gutierrez

and Benoit in their official capacity and as to any claims under the Fifth and Sixth

Amendments.

       2) As to the Second and Third Counts for assault and battery as they are duplicative

of the Plaintiffs’ §1983 excessive force claims.

       3) As to the Fourth, Fifth, and Sixth Counts as the Plaintiffs have not alleged the

criminal proceedings terminated in their favor.




                                                   1
      Case 3:19-cv-02023-SRU Document 15 Filed 03/10/20 Page 2 of 3




       4) As to the Seventh Count, the Plaintiffs have failed to state a cause of action for a

First Amendment Retaliation Claim and the Defendant officers are entitled to Qualified

Immunity.

       5) As to the Eighth Count, the Plaintiffs have failed to set forth a claim of conspiracy

under the Intracorporate Doctrine.

       6) As to the Ninth Count, the Plaintiffs have failed to allege sufficient facts to assert a

Monell claim against the Defendant, City of Waterbury.

       7) As to the Tenth Count, the Plaintiffs have failed to state a cause of action pursuant

to the Doctrine of Respondeat Superior against the Defendant, City of Waterbury.

       Wherefore, the Defendants, Lee Farley, Bryan Gutierrez and the City of Waterbury

move for the dismissal of the aforesaid portions of the Plaintiffs’ Complaint.


                                           THE DEFENDANTS, LEE FARLEY, BRYAN
                                           GUITIERREZ, MATTHEW BENOIT AND CITY OF
                                           WATERBURY


                                           BY:       /s/ Joseph A. Mengacci
                                                     Joseph A. Mengacci
                                                     Federal Bar Number: ct05394
                                                     Office of Corporation Counsel
                                                     235 Grand Street, 3rd Floor
                                                     Waterbury, CT 06702
                                                     Phone: (203) 574-6731
                                                     Fax: (203) 574-8340
                                                     jmengacci@waterburyct.org




                                                 2
        Case 3:19-cv-02023-SRU Document 15 Filed 03/10/20 Page 3 of 3




                                             CERTIFICATE OF SERVICE

         I hereby certify that on the above date a copy of the foregoing, was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.



                                                         BY:         /s/ Joseph A. Mengacci
                                                                     Joseph A. Mengacci
                                                                     Federal Bar Number: ct05394




F:\New Electronic Filing System\FILE MANAGEMENT\Litigation\Police\Habib, Michael, et al. v. Farley, Lee, et al\PLEADINGS\MTD.docx




                                                                 3
